NORTHLAND SECURITIES, INC. 45 South Seventh Street, Suite 2500 Minneapolis, Minnesota55402 July 2, 2014 Securities and Exchange Commission treet, N.E., Mail Stop 3561 Washington, DC20549 BY EDGAR AND EMAIL Re: Cachet Financial Solutions, Inc. Registration Statement on Form S-1 (File No. 333-195782) Ladies and Gentlemen: Pursuant to Rule461 under the Securities Act of 1933, as amended, the undersigned hereby joins Cachet Financial Solutions, Inc. in requesting that the effective date of the above referenced Registration Statement on FormS-1 be accelerated and that such Registration Statement be accelerated so that it will be declared effective at 3:00p.m. Eastern Time on Tuesday, July 8, 2014, or as soon thereafter as possible. Pursuant to Rule 460 of the General Rules and Regulations under the Securities Act of 1933, as amended, please be advised that between June25, 2014 and July2, 2014, as of 12:00 p.m. Eastern Time, the undersigned had effected the distribution of approximately the following number of copies of the Preliminary Prospectus, dated June25, 2014: Institutions Individuals Total 253 Copies Very truly yours, NORTHLAND SECURITIES, INC. as Representative of the several underwriters /s/ Jeffrey P. Peterson Jeffrey P. Peterson Director of Investment Banking
